FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PLANNED PARENTHOOD OF THE              
COLUMBIA/WILLAMETTE INC.;
PORTLAND FEMINIST WOMEN’S
HEALTH CENTER; ROBERT CRIST,
M.D.; WARREN M. HORN, M.D.;
ELIZABETH NEWHALL, M.D.; JAMES
NEWHALL, M.D.,
               Plaintiffs-Appellees,
                v.                          No. 06-35733
AMERICAN COALITION OF LIFE                   D.C. No.
                                           CV-95-01671-REJ
ACTIVISTS; ADVOCATES FOR LIFE
MINISTRIES; MICHAEL DODDS;                    OPINION
TIMOTHY PAUL DRESTE; JOSEPH L.
FOREMAN; BRUCE EVAN MURCH;
DONALD TRESHMAN; CHARLES
WYSONG; MICHAEL BRAY; ANDREW
BURNETT; DAVID CRANE; CHARLES
ROY MCMILLAN; CATHERINE
RAMEY; DAWN MARIE STOVER,
            Defendants-Appellants.
                                       
        Appeal from the United States District Court
                 for the District of Oregon
         Robert E. Jones, District Judge, Presiding

                 Argued and Submitted
           November 6, 2007—Portland, Oregon

                  Filed February 11, 2008

      Before: Edward Leavy, Raymond C. Fisher and
            Marsha S. Berzon, Circuit Judges.

                            1881
1882   PLANNED PARENTHOOD v. AMERICAN COALITION
               Opinion by Judge Fisher
1884     PLANNED PARENTHOOD v. AMERICAN COALITION


                       COUNSEL

Maria T. Vullo (argued), Julie Fink, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, Seattle, Washington; Carol J.
          PLANNED PARENTHOOD v. AMERICAN COALITION         1885
Bernick, Davis Wright Tremaine, LLP, Portland, Oregon;
Roger K. Evans, Planned Parenthood Federation of America,
Inc., New York, New York, for the plaintiffs-appellees.

Christopher A. Ferrara (argued), American Catholic Lawyers
Association, Fairfield, New Jersey; Richard Thompson,
Thomas More Law Center, Ann Arbor, Michigan, for the
defendants-appellants.


                          OPINION

FISHER, Circuit Judge:

   At what all surely must hope is the conclusion of this long
running litigation, we must address an issue of some impor-
tance under Federal Rule of Appellate Procedure 37(b) relat-
ing to the award of post-judgment interest to the plaintiffs-
appellees on the punitive damages judgment they obtained
against the defendants-appellants. This is a cautionary tale for
all whose judgments on appeal are subject to the requirements
of Rule 37(b).

   In an earlier appeal, we reduced the punitive damages
because we concluded they were excessive under the Supreme
Court’s Due Process Clause jurisprudence. We accordingly
directed the district court on remand to enter a judgment for
the damage amounts we specified, assuming the plaintiffs
opted not to have a new trial. Because our mandate did not
contain instructions about the allowance of post-judgment
interest as required by Rule 37(b), we are now called upon to
decide whether the district court had the authority to award
post-judgment interest from the date of its original judgment,
as modified in its final judgment, or only from the date of that
final judgment. We hold that our failure to specify the accrual
date for post-judgment interest in our mandate precluded the
district court’s order that interest would run from the date of
the original judgment.
1886      PLANNED PARENTHOOD v. AMERICAN COALITION
   We conclude, however, that our omission of post-judgment
interest was inadvertent, and we therefore recall the earlier
mandate and amend it to provide for post-judgment interest
from the date of the original judgment. In so doing, we cau-
tion that in the future, Rule 37(b)’s requirements as to the
terms of our mandates should be noted and adhered to.

                      BACKGROUND

   In 1995, four individual physicians and two clinics that pro-
vide medical services, including abortions, to women (collec-
tively, “Physicians”) brought suit against American Coalition
of Life Activists and 13 others (collectively, “ACLA”) for
violating the Freedom of Access to Clinic Entrances Act
(“FACE”), 18 U.S.C. § 248, and the Racketeer Influenced and
Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-68.
The underlying facts giving rise to this long history of litiga-
tion are fully described in our en banc opinion, Planned Par-
enthood of the Columbia/Willamette, Inc. v. Am. Coalition of
Life Activists, 290 F.3d 1058, 1062-66 (9th Cir. 2002) (en
banc) (hereinafter PPCW V).

   The jury found for Physicians on all counts and awarded a
total of $526,336.14 in compensatory damages under FACE,
$108.5 million in punitive damages under FACE and $11.8
million in compensatory damages (after trebling) under
RICO. See id. at 1066 n.4. On February 22, 1999, the district
court entered judgment against ACLA in the full amount of
the jury’s verdict (“Original Judgment”). The Original Judg-
ment also provided that “[e]ach plaintiff shall recover the
aforementioned damages with interest thereon at the rate as
provided by law, 28 U.S.C. § 1961.”

   ACLA appealed the judgment, which we affirmed on
rehearing en banc except as to punitive damages. Id. at 1088.
We remanded for the district court “to consider in the first
instance whether the award is appropriate in light” of In re
Exxon Valdez, 270 F.3d 1215 (9th Cir. 2001), which clarified
          PLANNED PARENTHOOD v. AMERICAN COALITION         1887
the constitutional limitations on punitive damages awards. Id.
at 1086. On remand, the district court entered judgment rein-
stating the punitive damages award in full and awarding post-
judgment interest on the entire award from the date of the
Original Judgment (“Revised Judgment”).

   ACLA again appealed. We reduced the punitive damages
award to a total of $4.7 million and remanded for the “district
court to order a new trial unless [P]hysicians accept a remitti-
tur in accord” with the amounts we specified. Planned Par-
enthood of the Columbia/Willamette, Inc. v. Am. Coalition of
Life Activists, 422 F.3d 949, 965 (9th Cir. 2005) (hereinafter
PPCW VIII). The parties did not address post-judgment inter-
est. Neither did our opinion or mandate.

   Physicians accepted the remittitur. On July 10, 2006, the
district court entered judgment and awarded post-judgment
interest on the entire award from the date of the Original
Judgment (“Final Judgment”). ACLA appealed, challenging
the district court’s authority to award post-judgment interest
from the date of the Original Judgment because our mandate
in PPCW VIII contained no instructions about the allowance
of post-judgment interest.

   JURISDICTION AND STANDARD OF REVIEW

   We have jurisdiction to hear ACLA’s timely appeal from
a final judgment. 8 U.S.C. § 1291. Because this case involves
the proper construction of 28 U.S.C. § 1961 and Federal Rule
of Appellate Procedure 37(b), our review is de novo. See
AT&T v. United Computer Sys., Inc., 98 F.3d 1206, 1209 (9th
Cir. 1996).

                        DISCUSSION

                               I

  As a preliminary matter, ACLA contends that the district
court’s award of post-judgment interest on the entire damages
1888      PLANNED PARENTHOOD v. AMERICAN COALITION
award from the date of the Original Judgment rather than the
date of the Final Judgment was improper. We do not address
this contention, because it is barred from reconsideration by
the law of the case. “Nothing is before this court but what is
subsequent to the mandate.” Atlas Scraper & Eng’g Co. v.
Pursche, 357 F.2d 296, 297 (9th Cir. 1966) (quoting Himley
v. Rose, 9 U.S. (5 Cranch) 313, 314 (1809)). In PPCW V, we
affirmed the district court’s “judgment in all respects but for
punitive damages.” 290 F.3d at 1088. We necessarily
affirmed the compensatory damages awards and post-
judgment interest on those damages. Accordingly, ACLA’s
present appeal is limited to review of the district court’s
award of post-judgment interest on the punitive damages
award only. All other issues were finally decided in PPCW V
and PPCW VIII.

                               II

   ACLA’s argument relies on two premises. First, ACLA
contends that Briggs v. Pennsylvania R.R. Co., 334 U.S. 304
(1948), and Federal Rule of Appellate Procedure 37(b)
deprive a district court of authority to award post-judgment
interest from the date of an original judgment when the appel-
late court’s mandate directs the entry of a particular, modified
money judgment and contains no instructions about the allow-
ance of post-judgment interest. Second, ACLA contends that
PPCW VIII directed the entry of a particular, modified money
judgment without mention of post-judgment interest. There-
fore, the district court was bound by our mandate and could
award post-judgment interest on the punitive damages award
only from the date of the Final Judgment, not the date of the
Original Judgment. ACLA is correct.

                               A

   Assessing ACLA’s first premise requires that we unravel
the relationship between 28 U.S.C. § 1961 and Kaiser Alumi-
num & Chemical Corp. v. Bonjorno, 494 U.S. 827 (1990),
           PLANNED PARENTHOOD v. AMERICAN COALITION               1889
which together govern the calculation of post-judgment inter-
est, and Briggs and Rule 37(b), which together forbid the dis-
trict court to award post-judgment interest in excess of our
mandate.1 The district court’s award of post-judgment interest
is valid only if it complies with § 1961 and conforms to our
mandate.

   [1] Section 1961 provides for the mandatory award of post-
judgment interest “on any money judgment in a civil case
recovered in a district court.” See Ford v. Alfaro, 785 F.2d
835, 842 (9th Cir. 1986) (quoting 28 U.S.C. § 1961(a)). Post-
judgment interest must run from the date of a judgment when
the damages were “supported by the evidence” and meaning-
fully “ascertained.” See Kaiser, 494 U.S. at 835-36; AT&T, 98
F.3d at 1210; Tinsley v. Sea-Land Corp., 979 F.2d 1382, 1383
(9th Cir. 1992) (per curiam). We may reverse and remand a
judgment without concluding that it is erroneous or unsup-
ported by the evidence. See Guam Soc’y of Obstetricians and
Gynecologists v. Ada, 100 F.3d 691, 703 (9th Cir. 1996).
When the legal and evidentiary basis of an award is thus pre-
served, post-judgment interest is ordinarily “computed from
the date of [the judgment’s] initial entry.” Perkins v. Standard
Oil Co. of Cal., 487 F.2d 672, 676 (9th Cir. 1973); see Guam
Soc’y, 100 F.3d at 702-03.

   Kaiser and § 1961 explain how to determine the accrual
date of post-judgment interest in the first instance. Briggs and
Rule 37(b), on the other hand, limit the power of the district
court to award post-judgment interest from any date other
than the date of entry of judgment on remand when that is
  1
   We have never squarely considered the interaction of § 1961, Kaiser,
Briggs and Rule 37(b). Our holding here is consistent with that of the
other courts of appeals. See, e.g., SEB SA v. Sunbeam Corp., 476 F.3d
1317, 1319-21 (11th Cir. 2007); Westinghouse Credit Corp. v. D’Urso,
371 F.3d 96, 103-04 (2d Cir. 2004); Tronzo v. Biomet, Inc., 318 F.3d
1378, 1380 (Fed. Cir. 2003); DeLong Equip. Co. v. Washington Mills
Electro Minerals Corp., 997 F.2d 1340, 1341-43 (11th Cir. 1993); Gele v.
Wilson, 616 F.2d 146, 149 (5th Cir. 1980).
1890      PLANNED PARENTHOOD v. AMERICAN COALITION
what our mandate requires. In Briggs, the district court
entered judgment for the defendant notwithstanding the ver-
dict after granting a motion to dismiss for lack of jurisdiction.
See 334 U.S. at 305. Without making provision for post-
judgment interest, the court of appeals reversed and directed
that judgment be entered on the verdict. See id. Relying on the
principle that “an inferior court has no power or authority to
deviate from the mandate issued by an appellate court,” the
Supreme Court held that the district court could not award
post-judgment interest from the date of the verdict because
“the trial court had no power to enter judgment for an amount
different than directed.” Id. at 306. Briggs reflects the settled
principle that once we have instructed the district court on a
matter, it must faithfully carry out our command and go no
further. See Newhouse v. Robert’s Ilima Tours, Inc., 708 F.2d
436, 441-42 (9th Cir. 1983).

   [2] Rule 37 was promulgated as a reminder of the Briggs
rule. See Advisory Committee Notes on Rule 37 (1967).
When we “modif[y] or reverse[ ] a judgment with a direction
that a money judgment be entered in the district court, [our]
mandate must contain instructions about the allowance of
interest.” Fed. R. App. P. 37(b). When our mandate lacks such
instructions, the district court “ha[s] no power to enter judg-
ment for an amount different than directed.” Briggs, 334 U.S.
at 306. It cannot award post-judgment interest from the date
of the original judgment because to do so would enlarge the
particular, modified money judgment that we have directed be
entered. Our mandate binds the district court even if we
should have awarded post-judgment interest consistent with
Kaiser and § 1961, but mistakenly failed to do so.

   [3] Our canvass of the law has not disclosed a published
case in this circuit — or in any other — where the district
court was allowed to deviate from a mandate that directed the
entry of a particular, modified money judgment and contained
no instructions on post-judgment interest by awarding interest
from the date of entry of the original judgment. None of the
          PLANNED PARENTHOOD v. AMERICAN COALITION         1891
cases Physicians cite is to the contrary. For example, in Kai-
ser itself, the district court’s judgment was affirmed, so Rule
37(a), not Rule 37(b), was applicable. See 494 U.S. at 830.
When we affirm a money judgment in a civil case, “whatever
interest is allowed by law is payable from the date when the
district court’s judgment was entered.” See Fed. R. App. P.
37(a). Rule 37(b) governs only when our mandate “modifies
or reverses a judgment with a direction that a money judg-
ment be entered in the district court.” When the court of
appeals remands to the district court to determine the amount
of a damages award, then the mandate does not direct the
entry of a money judgment. The Briggs and Rule 37(b) limita-
tions on district court authority are therefore not implicated,
and the district court is free to award post-judgment interest
subject only to the substantive requirements of Kaiser and
§ 1961 regarding the date damages were meaningfully ascer-
tained. This was the circumstance in the cases Physicians cite,
so the appropriate date of accrual was the date of the original
judgment. See Guam Soc’y, 100 F.3d at 695; AT&T, 98 F.3d
at 1208; Tinsley, 979 F.2d at 1383; Handgards, Inc. v. Ethi-
con, Inc., 743 F.2d 1282, 1285 (9th Cir. 1984); Twin City
Sportservice, Inc. v. Charles O. Finley & Co., Inc., 676 F.2d
1291, 1296 (9th Cir. 1982); Westinghouse Credit Corp. v.
D’Urso, 371 F.3d 96, 103 (2d Cir. 2004).

   Moreover, Briggs and Rule 37(b) limit only the power of
the district court to deviate from the mandate. We remain free
to amend our judgments or recall our mandates to award post-
judgment interest as appropriate under Kaiser and § 1961. In
the other cases Physicians cite, it was the appellate court, not
the district court, that corrected its previous mandate to pro-
vide expressly for post-judgment interest from the date of the
original judgment. See Northrop Corp. v. Triad Int’l Mktg.,
S.A., 842 F.2d 1154, 1157 (9th Cir. 1988) (per curiam); Tur-
ner v. Japan Lines, Ltd., 702 F.2d 752, 754 (9th Cir. 1983)
(per curiam), abrogated on others grounds, Kaiser, 494 U.S.
at 834-35; Perkins, 487 F.2d at 674; Dunn v. HOVIC, 13 F.3d
58, 59 (3d Cir. 1993); Loughman v. Consol-Pennsylvania
1892      PLANNED PARENTHOOD v. AMERICAN COALITION
Coal Co., 6 F.3d 88, 96 n.5 (3d Cir. 1993); Coal Res., Inc. v.
Gulf & W. Indus., Inc., 954 F.2d 1263, 1275 (6th Cir. 1992).

   Physicians contend that our circuit’s precedent does not
require such a strict reading of Briggs and Rule 37(b) and
devote considerable attention to Mt. Hood Stages, Inc. v.
Greyhound Corp., 616 F.2d 394 (9th Cir. 1980) (Mt. Hood II).
In an earlier appeal, we had remanded for consideration of
whether the Clayton Act’s statute of limitations had been
equitably tolled. See Mt. Hood Stages, Inc. v. Greyhound
Corp., 583 F.2d 469 (9th Cir. 1978) (Mt. Hood I). Our man-
date did not address post-judgment interest. On remand, the
district court held that equitable tolling applied and awarded
post-judgment interest from the date of the original judgment
on both the portion of the award that did not depend on equi-
table tolling theory and the portion that did. See Mt. Hood II,
616 F.2d at 406. We subsequently affirmed. Id. at 407.

   Physicians would have us infer from Mt. Hood II that the
Ninth Circuit construes Briggs and Rule 37(b) differently
from every other circuit. We do not agree, because Mt. Hood
II, properly understood, speaks to neither. First, an earlier
appeal had already affirmed the portion of the damages award
that was not dependent on any tolling theory, see id. at 395,
406, so Rule 37(a), not Rule 37(b), governed post-judgment
interest on those damages. Second, Mt. Hood I did not direct
the entry of a particular, modified money judgment, but sim-
ply remanded to the district court to assess the equitable toll-
ing theory. See Mt. Hood II, 616 F.2d at 395; Mt. Hood I, 583
F.2d at 469. Thus, Rule 37(b)’s limitation on the district
court’s authority to award post-judgment interest was simply
inapplicable in Mt. Hood II.

   Physicians may have been led astray by language in Mt.
Hood II suggesting that we take an expansive approach to the
award of post-judgment interest. See Mt. Hood II, 616 F.2d at
406-07; see also Handgards, 743 F.2d at 1299 & n.26 (recog-
nizing circuit split). However, that language was addressed to
          PLANNED PARENTHOOD v. AMERICAN COALITION         1893
the substantive legal question in Mt. Hood II — when a judg-
ment is legally sufficient to support the award of post-
judgment interest — a question Kaiser’s “meaningful ascer-
tainment” standard later conclusively resolved. See Kaiser,
494 U.S. at 835-36; Dishman v. UNUM Life Ins. Co. of Am.,
269 F.3d 974, 990 (9th Cir. 2001). Our decision in Mt. Hood
II merely anticipated the analytical framework provided by
Kaiser, and did not — nor could it — contravene Briggs and
sanction the district court’s deviation from our mandate.

   [4] In sum, we hold that when we modify or reverse a judg-
ment with a direction that a particular money judgment be
entered on remand, and our mandate does not contain instruc-
tions about the allowance of post-judgment interest, Briggs
and Rule 37(b) forbid the district court to award post-
judgment interest from the date of the original judgment, even
when such an award would otherwise be appropriate under
Kaiser and § 1961.

                               B

   ACLA is correct that PPCW VIII modified the district
court’s Revised Judgment as to the amount of punitive dam-
ages and then directed that a particular money judgment be
entered on remand. PPCW VIII “arrive[d] at a sum for each
defendant to pay each plaintiff.” 422 F.3d at 963. We reduced
the punitive damages award and then specified the exact
amount of “remitted damages per plaintiff, per defendant.”
Id. at 967. Although we remanded for the district court to
order a new trial unless Physicians accepted the remittitur, id.
at 965, the conditional nature of our order does not make
Briggs or Rule 37(b) any less applicable. It was enough that
we directed the particulars of the money judgment the district
court was to enter absent a new trial.

  Physicians urge that we follow Stewart v. Donges, 20 F.3d
380 (10th Cir. 1994), and conclude that Briggs and Rule 37(b)
do not govern this case because the district court’s Original
1894      PLANNED PARENTHOOD v. AMERICAN COALITION
Judgment specifically included an award of post-judgment
interest. See id. at 382-83. On this reasoning, PPCW V also
implicitly affirmed the award of post-judgment interest on the
punitive damages award. Therefore, Physicians argue, PPCW
VIII’s mandate implicitly contained an award of post-
judgment interest from the date of the Original Judgment.

   We do not find Stewart to be apposite. Rule 37(b) actually
had no bearing there because the court of appeals had previ-
ously “remanded the case for calculation of the exact amount
[of attorney’s fees] to be awarded.” Id. at 381 (emphasis
added). We, on the other hand, directed the district court on
remand to enter a particular, modified money judgment —
which is what the plain language of Rule 37(b) covers. More-
over, Physicians’ contention is inconsistent with the allocation
of judicial authority contemplated by Briggs and Rule 37(b).
When we modify or reverse a judgment with a direction that
a money judgment be entered in the district court, “the man-
date must contain instructions about the allowance of inter-
est.” Fed. R. App. P. 37(b) (emphasis added). It is the court
of appeals — not the district court — that is charged with set-
ting the date that interest accrues on the damages we have
specified.

                              III

   [5] We accept ACLA’s argument that the district court
deviated from our mandate in PPCW VIII by awarding post-
judgment interest on the reduced punitive damages award
from the date of the Original Judgment rather than the date of
the Final Judgment. That does not end the matter, however,
because we may recall our mandate and direct that post-
judgment interest run from a date appropriate under Kaiser
and § 1961. See, e.g., Perkins, 487 F.2d at 674; Aerojet-Gen.
Corp. v. Am. Arbitration Assoc., 478 F.2d 248, 254 (9th Cir.
1973).
         PLANNED PARENTHOOD v. AMERICAN COALITION         1895
                              A

   We first must determine whether PPCW VIII’s reduced
punitive damages award was meaningfully ascertained as of
the Original Judgment. The Supreme Court has explained that
“the purpose of post-judgment interest is to compensate the
successful plaintiff for being deprived of compensation for the
loss from the time between the ascertainment of the damage
and the payment by the defendant.” Kaiser, 494 U.S. at 835-
36 (internal quotation omitted). Under Kaiser, post-judgment
interest may run only from the date of a judgment later deter-
mined to be supported by the evidence. It may not run from
a legally insufficient judgment, or one where the “damages
have not been ‘ascertained’ in any meaningful way.” Id. at
836. As between two judgments, both of which sufficiently
ascertain the damages, equitable principles favor selecting the
judgment which more fully compensates the prevailing party.
See AT&T, 98 F.3d at 1211. “[D]etermining from which judg-
ment interest should run ‘requires an inquiry into the nature
of the initial judgment, the action of the appellate court, the
subsequent events upon remand, and the relationship between
the first judgment and the modified judgment.’ ” Guam Soc’y,
100 F.3d at 702 (quoting Bailey v. Chattem, Inc., 838 F.2d
149, 154 (6th Cir. 1988)).

   [6] We agree with Physicians that we should have awarded
post-judgment interest from the date of the Original Judgment
because the basis for the punitive damages award had already
been meaningfully ascertained. As in Guam Society, our deci-
sion in PPCW V vacated the district court’s original judgment
so that it could consider intervening case law. Compare Guam
Soc’y, 100 F.3d at 702, with PPCW V, 290 F.3d at 1086.
PPCW V did not conclude that the district court’s award was
erroneous or unsupported by the evidence. Likewise, in
PPCW VIII, we reduced the punitive damages award solely
because the ratio of punitive damages to compensatory dam-
ages in the Original Judgment was excessive under the Due
Process Clause. See 422 F.3d at 962. However, the legal and
1896      PLANNED PARENTHOOD v. AMERICAN COALITION
evidentiary basis of the original punitive damages award —
the jury’s finding that ACLA had violated FACE — remained
unaltered. Indeed, we expressly rejected ACLA’s renewed
challenges to its liability. See id. at 966-67. PPCW VIII thus
permitted the district court’s original judgment to stand to the
extent that it comported with constitutional limitations on
punitive damages awards. See Tinsley, 979 F.2d at 1383; Per-
kins, 487 F.2d at 676.

   [7] Because the punitive damages award was meaningfully
ascertained as of the Original Judgment, Physicians are enti-
tled under § 1961 to post-judgment interest from that date.

                               C

   Our opinion in PPCW VIII should have included instruc-
tions about the allowance of post-judgment interest, as Rule
37(b) requires. We therefore turn to the question of remedy.

   [8] The Advisory Committee Notes on Rule 37 state that “a
party who conceives himself entitled to interest from a date
other than the date of entry of judgment in accordance with
the mandate should be entitled to seek recall of the mandate
for determination of the question.” The parties in Turner, 702
F.2d at 754, and Perkins, 487 F.2d at 674, confronted with a
mandate silent on the allowance of post-judgment interest, did
just that. We recalled and amended our mandate in both cases
to allow the district court to enter judgment for the amount of
post-judgment interest appropriate under § 1961 without run-
ning afoul of Briggs and Rule 37(b).

   [9] Our authority to recall a mandate “cannot be ques-
tioned” and “may be exercised for good cause and to prevent
injustice.” Aerojet-Gen., 478 F.2d at 254 (internal quotation
marks omitted). There is good cause here for recalling PPCW
VIII’s mandate to award post-judgment interest from the date
of the Original Judgment. Physicians should have been
awarded post-judgment interest on the punitive damages
          PLANNED PARENTHOOD v. AMERICAN COALITION          1897
award from the date of the Original Judgment. Our error is no
reason to deny Physicians the interest to which they are statu-
torily entitled.

   [10] That said, we recognize ACLA’s contention that Phy-
sicians should have sought recall of the mandate as soon as
they realized that our mandate did not contain instructions
about the allowance of post-judgment interest. However, we
also recognize that our precedent in this area has not been
entirely clear, and that we should have addressed post-
judgment interest in our mandate. To avoid any injustice,
therefore, we recall and amend our mandate to include
instructions regarding the allowance of post-judgment interest
as follows: On the reduced punitive damages award, post-
judgment interest is to run from February 22, 1999, the date
of the Original Judgment.

   [11] Henceforth, we expect that litigants in this circuit will
clearly understand that if we modify or reverse a judgment
with a direction that a money judgment be entered in the dis-
trict court, our mandate must contain instructions about the
allowance of post-judgment interest. Fed. R. App. 37(b). If
our mandate omits such instructions, a party that believes it
is entitled to interest from a date other than the date of entry
of judgment on remand must expeditiously seek reform of the
mandate.

  Mandate shall issue in accordance with this opinion. Each
party shall bear its own costs on appeal.

  REMANDED.